                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROSEMARIE VARGAS, et al.,                           Case No. 19-cv-05081-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          DISMISS
                                   9

                                  10     FACEBOOK, INC.,                                     Re: Dkt. No. 64
                                                        Defendant.
                                  11

                                  12          Plaintiffs’ Second Amended Complaint (SAC) asserts claims under the federal Fair
Northern District of California
 United States District Court




                                  13   Housing Act (FHA) and analogous California and New York laws challenging defendant

                                  14   Facebook, Inc.’s former practice of allowing advertisers to self-select target audiences for their

                                  15   housing advertisements (ads), theoretically excluding protected classes of consumers from seeing

                                  16   those advertisers’ particular housing ads. Facebook moves to dismiss, arguing that (i) plaintiffs

                                  17   lack standing because they fail to identify any facts about their use of Facebook to search for

                                  18   housing ads sufficient to plausibly allege injury in fact, (ii) Facebook’s publishing conduct is

                                  19   protected and immune under Section 230 of the Communications Decency Act (CDA), and (iii)

                                  20   plaintiffs fail to state their claims under the FHA, California, and New York law.

                                  21          I conclude that plaintiffs’ failure to allege any specific facts regarding their use of

                                  22   Facebook to search for housing means, given the context of this case, that they have not

                                  23   adequately alleged plausible injury in fact and lack Article III standing. Plaintiffs are given leave

                                  24   to amend to attempt to allege the facts that are within their exclusive knowledge.

                                  25                                            BACKGROUND

                                  26          In the SAC, plaintiffs allege that when Facebook “created, implemented and/or maintained

                                  27   a pre-populated list of demographics, behaviors and interests that allowed real estate brokers, real

                                  28   estate agents and landlords to exclude certain buyers or renters from ever seeing their ads for
                                            Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 2 of 10




                                   1   housing,” its conduct resulted in discriminatory “redlining” in violation of the FHA1 and New

                                   2   York2 and California3 state statutes. SAC ¶ 3. Facebook was sued for this exact conduct by non-

                                   3   profits and charged with discrimination by the United States Department of Housing and Urban

                                   4   Development, and plaintiffs admit that Facebook asserts that it stopped using the challenged tools

                                   5   by December 2019. Id. ¶¶ 3, 24. Plaintiffs sue, however, to recover damages for plaintiffs who

                                   6   were allegedly injured by the practice and to enjoin Facebook from restarting use of the

                                   7   challenged tools in the future. Id.

                                   8             Plaintiffs assert that Facebook created an advertising platform (the “Ad Platform”) that

                                   9   published and disseminated targeted advertisements for housing. This Ad Platform “allowed

                                  10   and/or facilitated the omission of certain Facebook users based on their real or perceived personal

                                  11   characteristics (which included several protected classes), by purposefully and intentionally

                                  12   creating, developing, and/or offering the ‘Exclude People’ feature. The Ad Platform also
Northern District of California
 United States District Court




                                  13   permitted advertisers to include only certain users with certain demographic characteristics (which

                                  14   included several protected classes), excluding users who lacked those characteristics (the ‘Include

                                  15   People’ feature).” Id. ¶ 5. Plaintiffs allege that Facebook also created “Multicultural Affinity

                                  16   groups for use on its Ad Platform,” where Multicultural Affinity groups were “made up of people

                                  17   whose activities on Facebook suggest they may be interested in ads related to African American,

                                  18
                                  19   1
                                           42 U.S.C. § 3601 et seq., in particular § 3604, making it unlawful:
                                  20
                                                 (a) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate
                                  21             for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person
                                                 because of race, color, religion, sex, familial status, or national origin.
                                  22             ...
                                                 (c) To make, print, or publish, or cause to be made, printed, or published any notice,
                                  23             statement, or advertisement, with respect to the sale or rental of a dwelling that indicates
                                                 any preference, limitation, or discrimination based on race, color, religion, sex, handicap,
                                  24             familial status, or national origin, or an intention to make any such preference, limitation,
                                                 or discrimination.
                                  25             (d) To represent to any person because of race, color, religion, sex, handicap, familial
                                                 status, or national origin that any dwelling is not available for inspection, sale, or rental
                                  26             when such dwelling is in fact so available.
                                       2
                                  27       New York Rights Law, N.Y. Exec. L. § 290 et seq.
                                       3
                                  28    California Unruh Act, Cal. Civil Code §§ 51, 51.5, 52(a) and California Business and
                                       Professions Code § 17200 et seq.
                                                                                      2
                                           Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 3 of 10




                                   1   Hispanic American, or Asian American communities.” Id. ¶ 7. Facebook then “allowed

                                   2   advertisers to promote or market a community or home for sale or rent to select ‘ethic affinity’

                                   3   groups as part of their advertising campaigns” and through the Multicultural Affinity tool used

                                   4   with the other feature of the Ad Platform allowed housing advertisers to “steer advertisements,

                                   5   information and content away from users in protected classes,” resulting in a segregated

                                   6   marketplace for housing. Id. ¶¶ 8, 15.

                                   7          Plaintiff Rosemarie Vargas is a resident of New York City, New York. She is a disabled

                                   8   female of Hispanic descent, and a single parent with minor children. Id. ¶ 29. She alleges that

                                   9   “during the relevant time” she “searched for housing periodically on Facebook” and “would filter

                                  10   her search for housing on the Facebook marketplace by location and cost,” but because “Facebook

                                  11   created a platform which provided tools to exclude women of color, single parents and other

                                  12   protected attributes, Ms. Vargas and others similarly situated were prevented by Facebook from
Northern District of California
 United States District Court




                                  13   having the same opportunity to view ads for housing that other Facebook users who did not share

                                  14   the same characteristics were shown.” Id. ¶¶ 30-31. She also claims that she “filtered her search

                                  15   for housing on the Facebook marketplace using the same parameters that her white male friend

                                  16   used but she obtained fewer results than her white male friend,” and when she “included her use of

                                  17   a Section 8 voucher and her status as a veteran in her search, she obtained no results.” Id. ¶¶ 32-

                                  18   33.4

                                  19          The plaintiffs did not identify: (i) when and how often they used Facebook to search for

                                  20   housing ads; (ii) the parameters or selection criteria used for those searches; (iii) what specific ads

                                  21   they saw during those times as the result of their searches; or (iv) the numbers of ads that were

                                  22   returned by their searches, or any other details regarding their “use” of Facebook to “seek

                                  23   housing.” They did not allege that they were denied access to housing ads that, had they had seen

                                  24   them, they were otherwise ready, able, and willing to accept during the specific time periods they

                                  25   were using Facebook to search for housing. As an example, neither Vargas nor any plaintiff

                                  26
                                  27   4
                                        The five other named plaintiffs identify only their ethnicities and gender and that they “used
                                  28   Facebook during the relevant time period to seek housing.” Id. ¶¶ 34-38. None of these other
                                       plaintiffs alleges any further details about their use of Facebook to seek or review housing ads.
                                                                                           3
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 4 of 10




                                   1   provides facts explaining: (i) why she was actively looking for housing, (ii) what specific markets

                                   2   at specific price ranges she was looking for during any specific time, and (iii) if she had found

                                   3   housing in her preferred market, within those ranges and during those times, she would have

                                   4   applied for that housing.

                                   5                                           LEGAL STANDARD

                                   6           A motion pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the court has

                                   7   subject matter jurisdiction to hear the claims alleged in the complaint. A Rule 12(b)(1) motion

                                   8   may be either facial, where the inquiry is limited to the allegations in the complaint, or factual,

                                   9   where the court may look beyond the complaint to consider extrinsic evidence. Wolfe v.

                                  10   Strankman, 392 F.3d 358, 362 (9th Cir. 2004). Here, Facebook brings a facial attack on the

                                  11   sufficiency of the allegations in the SAC. See Safe Air for Everyone v. Meyer, 373 F.3d 1035,

                                  12   1039 (9th Cir. 2004) (in a facial attack under Rule 12(b)(1), “the challenger asserts that the
Northern District of California
 United States District Court




                                  13   allegations contained in a complaint are insufficient on their face to invoke federal jurisdiction.”).

                                  14   A district court, “resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6):

                                  15   Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the plaintiff’s

                                  16   favor, the court determines whether the allegations are sufficient as a legal matter to invoke the

                                  17   court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). As with a Rule

                                  18   12(b)(6) motion, however, a court is not required “to accept as true allegations that are merely

                                  19   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec.

                                  20   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  21                                                DISCUSSION

                                  22           Facebook argues, first, that plaintiffs lack Article III standing and statutory standing. For

                                  23   Article III standing, plaintiffs must allege facts supporting (1) “an injury in fact, (2) that is fairly

                                  24   traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

                                  25   favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan

                                  26   v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). Under the Unruh Act and Section 51.5,

                                  27   plaintiffs must allege facts showing that they “actually suffer[ed] the discriminatory conduct”

                                  28   being challenged and possess a “concrete and actual interest that is not merely hypothetical or
                                                                                           4
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 5 of 10




                                   1   conjectural.” Angelucci v. Century Supper Club, 41 Cal. 4th 160, 165 (2007); White v. Square,

                                   2   Inc., 7 Cal. 5th 1019, 1032 (2019). Similarly, under the NYSHRL, they must allege plausible

                                   3   facts that they have been “aggrieved by an unlawful discriminatory practice,” N.Y. Exec. Law §

                                   4   297, which “requires a threshold showing that a person has been adversely affected by the

                                   5   activities of defendants …, or—put another way—that [he or she] has sustained special damage,

                                   6   different in kind and degree from the community generally.” Mobil Oil Corp. v. Syracuse Indus.

                                   7   Dev. Agency, 76 N.Y.2d 428, 433 (N.Y. 1990). Under California’s UCL, plaintiffs must allege

                                   8   facts to “(1) establish a loss or deprivation of money or property sufficient to qualify as injury in

                                   9   fact, i.e., economic injury, and (2) show that economic injury was the result of, i.e., caused by, the

                                  10   unfair business practice.” Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 321–22 (2011) (citing

                                  11   Cal. Bus. Prof. Code § 17204).

                                  12          Facebook points out that none of the plaintiffs in this case has identified any specific
Northern District of California
 United States District Court




                                  13   advertisement or series of advertisements (i.e., advertisements from a particular source) that she or

                                  14   he was deprived of receiving. Nor do any of the plaintiffs allege that if they had seen particular

                                  15   advertisements, they would have been ready, willing, and able to pursue the housing advertised.

                                  16   Instead, plaintiffs broadly allege that they believe they were discriminated against because some

                                  17   unidentified housing advertisers may have used the Facebook tools that were available to target

                                  18   housing advertisements away from them and, accordingly, plaintiffs may not have been shown the

                                  19   same housings ads as others of presumably different races, ethnicities, genders, and/or family-

                                  20   types were shown in violation of the housing laws they invoke.

                                  21          Two judges in this District have dismissed materially similar cases for lack of Article III

                                  22   standing. In Bradley v. T-Mobile US, Inc., 17-CV-07232-BLF, 2020 WL 1233924 (N.D. Cal.

                                  23   Mar. 13, 2020), plaintiffs alleged that defendants T-Mobile US, Inc. (“T-Mobile”) and

                                  24   Amazon.com, Inc. (“Amazon”) used the discriminatory tools provided by Facebook to routinely

                                  25   exclude older individuals from viewing the employment ads they post on Facebook in violation of

                                  26   the Age Discrimination in Employment Act (“ADEA,” 29 U.S.C. § 623(e)) and similar state laws,

                                  27   including the California Unruh Act and UCL. The Hon. Beth Labson Freeman recognized that

                                  28   being “denied an opportunity to apply for certain jobs” due to the defendants’ alleged use of
                                                                                          5
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 6 of 10




                                   1   Facebook’s tools to target-ads away from older Facebook users might establish Article III

                                   2   standing. But in order to plausibly plead injury in fact, Judge Freeman concluded that the

                                   3   plaintiffs must “show that they were deprived of the opportunity to apply for jobs” and to do so

                                   4   must “plausibly allege that they were ‘able and ready’ to apply for one or more of the jobs

                                   5   advertised using age-restricted ads” and where “‘able’ means qualified and to be ‘ready’ means

                                   6   seeking employment and genuinely interested in the position.” Id., at *10. Because plaintiffs had

                                   7   not alleged those types of facts – and instead simply asserted (similar to plaintiffs here) that they

                                   8   were “denied” access to job advertisements – the complaint was dismissed with leave to amend.

                                   9          In Opiotennione v. Facebook, Inc., 19-CV-07185-JSC, 2020 WL 5877667, at *1 (N.D.

                                  10   Cal. Oct. 2, 2020, Magistrate Judge Jacqueline Scott Corley dismissed a materially similar case

                                  11   that likewise included federal and California Unruh Act discrimination claims. There, plaintiff

                                  12   challenged Facebook’s practice of allowing businesses to direct their advertising to consumers
Northern District of California
 United States District Court




                                  13   based on a potential customer’s age or gender. Unlike here, the plaintiff identified examples of

                                  14   ads “where Facebook and financial services companies selected and executed upon age- or

                                  15   gender-restricted audience selections that denied older persons and/or women, including Plaintiff,

                                  16   the full and equal accommodations, advantages, facilities, and services of Facebook and those

                                  17   companies.” Id. at 1. And, unlike here, the plaintiff further identified “three specific ads that

                                  18   allegedly were not displayed in her News Feed because of her age and/or gender” that including

                                  19   she alleged she would have been interested in receiving in order to consider pursuing the

                                  20   opportunity. Id.

                                  21          Despite plaintiff’s identification of advertisements that she claimed were discriminatorily

                                  22   denied to her, Judge Corley still determined that plaintiff “has not met her burden of alleging facts

                                  23   sufficient to support an inference of injury in fact. She contends that because she identified

                                  24   advertisements that could not appear in her News Feed because of her age or gender she has

                                  25   suffered an injury in fact, namely, being subject to discrimination. . . . These allegations, however,

                                  26   are merely a generalized claim of “unequal treatment” that does not rise to the level of an Article

                                  27   III injury in fact.” Id. at *3. While plaintiff generally alleged that she “would have been

                                  28   interested in receiving in order to consider pursuing the opportunity,” she still failed to allege
                                                                                          6
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 7 of 10




                                   1   injury in fact because she failed to “allege that she was qualified for and interested in actually

                                   2   applying for the product offered.” Id. at *4. Judge Corley explained, “Plaintiff’s general

                                   3   grievance about being denied ‘full and equal access’ without alleging facts that support an

                                   4   inference that she was personally injured by that denial fails to demonstrate an injury in fact

                                   5   sufficient to confer Article III standing.” Id. at 5. Considering plaintiff’s separate allegation of

                                   6   injury (that she suffered “stigmatic harm” when “she was denied a primary benefit or service of

                                   7   Facebook—financial services advertising and information—based on age and gender”), Judge

                                   8   Corley determined that was also deficient because “it still requires a personal denial of equal

                                   9   treatment, which as discussed supra, Plaintiff has not alleged.” Id.

                                  10          Plaintiffs here attempt to distinguish these two decisions by arguing that standing under the

                                  11   FHA is broader than that under the ADEA at issue in Bradley and the discrimination laws at issue

                                  12   in Opiotennione. They cite no support for that proposition. Instead, plaintiffs cite Supreme Court
Northern District of California
 United States District Court




                                  13   decisions finding standing in situations markedly different from the allegations here.

                                  14          In Havens Realty Corp. v. Coleman, 455 U.S. 363, 373–74 (1982), the Court found

                                  15   standing under the FHA for a “tester” who received false information from an apartment complex.

                                  16   There, the rental agents “told her on four different occasions that apartments were not available in

                                  17   the Henrico County complexes while informing white testers that apartments were available.” Id.

                                  18   at 374. The Court explained that Section 804(d) of the FHA “establishes an enforceable right to

                                  19   truthful information concerning the availability of housing, is such an enactment. A tester who has

                                  20   been the object of a misrepresentation made unlawful under § 804(d) has suffered injury in

                                  21   precisely the form the statute was intended to guard against, and therefore has standing to maintain

                                  22   a claim for damages under the Act’s provisions. That the tester may have approached the real

                                  23   estate agent fully expecting that he would receive false information, and without any intention of

                                  24   buying or renting a home, does not negate the simple fact of injury within the meaning of §

                                  25   804(d).” Id. at 373-74. Having received false information, the tester had standing even though the

                                  26   tester did not have the actual intent to secure housing from the rental agents. See also Bradley,

                                  27   2020 WL 1233924 at *8 (distinguishing Havens and other “tester” cases as inapposite “because

                                  28   they involve litigants who sought and were then denied truthful information.” (emphasis in
                                                                                          7
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 8 of 10




                                   1   original)). Havens also addressed the standing of a non-profit that had spent money to combat

                                   2   housing discrimination. It found that those expenditures constituted concrete harms sufficient to

                                   3   confer standing. Id. at 379.

                                   4             In both of those situations, the plaintiffs had alleged sufficient injuries in fact to confer

                                   5   standing under the FHA. See also Bank of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1304

                                   6   (2017) (standing for city based on allegation that banks “intentionally targeted predatory practices

                                   7   at African–American and Latino neighborhoods and residents,” which led to a “concentration” of

                                   8   “foreclosures and vacancies” in those neighborhoods, that caused “stagnation and decline in

                                   9   African–American and Latino neighborhoods,” and “reduced property values, diminishing the

                                  10   City’s property-tax revenue and increasing demand for municipal services.”); Trafficante v. Metro.

                                  11   Life Ins. Co., 409 U.S. 205, 209-212 (1972) (FHA allowed suits by white tenants claiming that

                                  12   they were deprived benefits from interracial associations when discriminatory rental practices kept
Northern District of California
 United States District Court




                                  13   minorities out of their apartment complex); Gladstone Realtors v. Village of Bellwood, 441 U.S.

                                  14   91, 110-111 (1979) (municipality had standing based on allegations of lost tax revenue and had

                                  15   the racial balance of its community undermined by racial-steering practices).

                                  16             The allegations in those cases readily established the plaintiffs’ injuries in fact stemming

                                  17   directly from the defendants’ conduct: in Havens, the tester’s receipt of false information and the

                                  18   association’s expenditures; in Bank of Am. Corp., the City’s reduced taxes and increased

                                  19   expenditures; in Trafficante, the denial of plaintiffs’ ability to live in integrated housing; and in

                                  20   Gladstone Realtors, the loss of tax revenue and racially balanced neighborhoods. Here, however,

                                  21   we have only allegations that plaintiffs could theoretically have been injured if housing advertisers

                                  22   in fact used the targeted-ad tools to exclude users with plaintiffs’ characteristics from ads that

                                  23   might have been within plaintiffs’ spheres of interest and ability. For these facially speculative

                                  24   allegations of injury to be potentially plausible, plaintiffs must at a minimum allege more facts

                                  25   regarding their own use of Facebook to search for housing that they would have been ready to

                                  26   pursue.

                                  27             Plaintiffs argue they have identified “concrete injuries that they have personally

                                  28   experienced,” namely (1) “discrimination” based on protected classes, SAC at ¶¶ 88-89; (2)
                                                                                             8
                                         Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 9 of 10




                                   1   “perpetuat[ion] [of] segregation” and denial of “the benefits of living in a[n] . . . integrated

                                   2   society,” SAC at ¶ 92; and (3) denial of information that laws require to be given on an equal

                                   3   basis. SAC at ¶¶ 87, 93; Oppo. at 6. Not so. There are no facts regarding the nature of the

                                   4   searches performed by Vargas or the other plaintiffs, no facts regarding specific entities who

                                   5   allegedly used Facebook’s ad-targeting tools to place discriminatory ads that possibly could have

                                   6   been seen by Vargas or any other plaintiff, and no facts establishing that Vargas or the other

                                   7   plaintiffs were actively looking for housing during a specific period and were ready, able, and

                                   8   otherwise qualified to secure such new housing had they been able to see the ads to which they

                                   9   were speculatively denied access. There are, in short, no facts showing that any of the plaintiffs

                                  10   were plausibly injured personally by the ad-targeting tools that advertisers purportedly used to

                                  11   possibly target housing ads in areas that plaintiffs possibly searched that plausibly resulted in

                                  12   plaintiffs not receiving ads for housing based on the aspects of their protected classifications that
Northern District of California
 United States District Court




                                  13   they otherwise would have been in a position to pursue.

                                  14          The most specific allegation made by Vargas is that at some unspecified time, using some

                                  15   unspecified search criteria, a search in Facebook’s “marketplace” for housing resulted in “fewer”

                                  16   results than her white male friend received at some unspecified time, using some unspecified

                                  17   search criteria. Id. ¶ 32. That is insufficient to establish Article III standing and statutory standing

                                  18   under the FHA under plaintiffs’ own authority.

                                  19          I recognize plaintiffs’ concern that because they were allegedly denied access to housing

                                  20   ads, they cannot (absent evidence from a comparable “tester”) identify ads that they were not

                                  21   shown as evidence of their actual injury in fact. I am not reaching the question of whether

                                  22   plaintiffs in this sort of case need to plead facts showing that a specific, comparable testor received

                                  23   different specifically identified ads. What I am requiring plaintiffs to plead are the facts within

                                  24   their exclusive knowledge, explaining what they actually did with respect to their use of Facebook

                                  25   to look for housing, how they know their white compatriot saw different ads, and facts regarding

                                  26   their then-current intent and ability to secure housing had they been shown a full range of ads

                                  27   through Facebook. Those facts – which are wholly absent from the SAC – are necessary to raise a

                                  28   plausible inference that Vargas or the other plaintiffs were injured in fact by the potential use of
                                                                                          9
                                           Case 3:19-cv-05081-WHO Document 86 Filed 01/21/21 Page 10 of 10




                                   1   the Facebook’s discriminatory tools by housing advertisers.5

                                   2            The result is no different for statutory standing under California’s Unruh Act and Unfair

                                   3   Competition Law or New York law. There are no plausible facts alleged that any of the plaintiffs

                                   4   have personally suffered discrimination as a result of potential use of Facebook’s ad-targeting

                                   5   tools at any particular time or in any particular manner, much less that they suffered any other

                                   6   non-conjectural injury or economic loss.

                                   7                                              CONCLUSION

                                   8            The Motion to Dismiss the Second Amended Complaint is GRANTED with leave to

                                   9   amend.6 If plaintiffs can amend to cure the deficiencies identified, they shall file their Third

                                  10   Amended Complaint within 20 days of the date of this Order.

                                  11

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 21, 2021

                                  14

                                  15
                                                                                                     William H. Orrick
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       5
                                        These facts are within the exclusive control of plaintiffs. Plaintiffs’ request – made during the
                                       hearing on this motion – that they be provided “jurisdictional discovery” by Facebook puts the cart
                                  27   before the horse. Plaintiffs must make a plausible showing of their injury in fact based on facts
                                       within their exclusive control before Facebook may be subject to discovery.
                                  28   6
                                           As such, I need not reach Facebook’s other arguments in support of its motion to dismiss.
                                                                                         10
